SECOND AMENDED AND RESTATED DEVELOPMENT AND MANUFACTURING AGREEMENT Between PLANTRONICS B.V. and GOERTEK, INC. ***Certain information in this Agreement has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. This SECOND AMENDED AND RESTATED DEVELOPMENT MANUFACTURING AGREEMENT (this "Agreement") is made and entered into as of March 20, 2009 (the “Effective Date”)between:PLANTRONICS B.V., a Netherlands corporation, with principal offices at Southpoint, Building C, Scorpius 140, 2132 LRHoofddorp, the Netherlands ("Plantronics") and, for certain limited purposes as set forth hereinPlantronics Communications Technology (Suzhou) Co. Ltd. (“Plantronics PCH”), andGoerTek, Inc. , a Chinese business entity , acting on behalf of itself and its Affiliates, with its principal place of business located at No. 268 Dong Fank Road; Hi Tech Industry Development District; Wei Fang, Shandong 266031. (“GoerTek ”). RECITALS A.Plantronics has developed one or more custom and unique wireless communication products and intends to design in the future other custom and unique wireless communication products. B.Plantronics from time to time wishes to have GoerTek to develop one or more custom and unique wireless communication products solely for Plantronics. C.Plantronics intends tocause Plantronics PCH to transfer to GoerTek certain “Production Equipment” (as defined below) located in China and the right to manufacture the “Transferred Products” (as defined below); D.GoerTek intends to acquire such Production Equipment and to manufacture Products (as defined below) for Plantronics pursuant to the provisions of this Agreement; E.GoerTek, in addition to its development and manufacturing obligations, is also willing to undertake the packaging obligations for the Products. F.Plantronics and its affiliated companies intend to purchase and GoerTek is willing to sell production quantities of the Products manufactured by GoerTek. G.On July 15, 2006, the parties signed the Development Manufacturing Agreement (the “Original Agreement”), and on November 21, 2007, the parties amended the Original Agreement by signing an Amended and Restated Development Manufacturing Agreement (the “First Amended and Restated Agreement”); H.
